This is a proceeding under article 78 of the Civil Practice Act to compel the board of supervisors of Delaware county to acquire title to certam lands and easements pursuant to section 31 of the Highway Law, or, in the alternative, to compel the board to institute condemnation proceedmgs for the purpose of acquiring such property. Petitioners alleged that their property has been taken for the improvement of a State Mghway and that they have received no compensation therefor. Defendants have not answered the petition. The Special Term demed petitioners’ application. There are questions of fact involved wMch should be tried in the manner formerly provided for the trial of such issues under an order of alternative mandamus. The order appealed from is reversed on the law and facts, with fifty dollars costs and disbursements, and the matter is remitted for trial in accordance with tMs memoran*895dum. The board of supervisors is given permission to serve an answer within twenty days after service upon its counsel of a copy of the order to be entered hereon. All concur.